Citation Nr: 0321736	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-06 511	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine disc 
disease with arthritis, currently evaluated as 20 percent 
disabling.  

2.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
bursitis of the left hip.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to July 
1946 and from August 1946 to November 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) from September 1998 and September 2002 rating 
decisions of the Columbia, South Carolina RO.  The September 
1998 rating decision, in pertinent part, granted service 
connection and assigned a zero percent (noncompensable) 
evaluation for bursitis of the left hip, from August 27, 
1998; and denied an increased rating for lumbar disc disease 
and arthritis.  The veteran filed a notice of disagreement in 
February 1999.  The RO issued a statement of the case in 
March 1999.  The RO issued a statement of the case and the 
veteran filed a substantive appeal also in March 1999.  In 
September 1999, the  RO assigned a 10 percent evaluation for 
the veteran's service-connected bursitis of the left hip, and 
assigned a 20 percent evaluation for the veteran's service-
connected lumbar spine disc disease, each effective from 
August 27, 1998.   

As the claim for a higher initial evaluation for left hip 
bursitis involves an original claim, the Board has framed the 
issue as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Moreover, despite the award of a 
higher evaluation for that condition during the pendency of 
this appeal, because a higher evaluation is available, and 
the veteran is presumed to seek the maximum available 
benefit, the claim for a higher initial evaluation remains 
viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993); 

The September 2002 rating decision denied entitlement to a 
TDIU.  The veteran filed a notice of disagreement in October 
2002.  The RO issued a statement of the case and the veteran 
filed a substantive appeal later in October 2002.  

The issues of entitlement to an increased rating for lumbar 
spine disc disease with arthritis and the propriety of the 
initial rating assigned for the grant of service connection 
for bursitis of the left hip were previously before the Board 
in October 2000, at which time the Board remanded the matters 
to the RO for additional development.  After accomplishing 
the requested development, to the extent possible, the RO 
continued the denial of the claims; hence, they have been 
returned to the Board for further appellate consideration.

The veteran requested a hearing before a Veterans Law Judge 
(Board Member) in October 2002.  A hearing was scheduled for 
September 2003.  However, the veteran indicated in May 2003 
that he was unable to personally attend the hearing.  
Accordingly, the Board canceled the scheduled hearing.  

The Board's decision on the claims for higher evaluations is 
set forth below.  The claim for a TDIU is addressed in the 
remand following the decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher evaluations has been 
accomplished.  

2.  The veteran's lumbar spine disc disease has been 
manifested by limitation of motion (with walking limited by 
pain and fatigue) and narrowed joint space; these symptoms 
result in no more than moderate overall intervertebral disc 
syndrome that is not productive of neurological 
manifestations or incapacitating episodes requiring 
prescribed bed rest.  

3.  Since the August 27, 1998 effective date of the grant of 
service connection, the veteran's bursitis of the left hip 
has been manifested by minimal, if any, limitation of motion 
and complaints of pain and fatigue.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected lumbar spine disc disease with 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3. 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5010, 
5292, 5293, 5295 (2002); 67 Fed. Reg. 54345-54349 (August 22, 
2002).

2.  As the initial 10 percent rating assigned following the 
grant of service connection for bursitis of the left hip was 
proper, the criteria for a higher evaluation are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.14, 4.71a, Diagnostic Codes 
5019, 5251, 5252, 5253, 5253, 5255 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher evaluations for left hip 
bursitis and lumbar spine disability has been accomplished. 

The September 1998 rating decision, the March 1999 Statement 
of the Case, and the September 1999, September 2002, and 
February 2003 Supplemental Statements of the Case, the RO 
advised the veteran and his representative of the basic laws 
and regulations governing his claims and the bases for the 
denial of the claims.  Hence, the Board finds that they have 
been given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letter 
of July 2001) have been afforded opportunities to submit such 
information and evidence. 

The Board acknowledges that as regards the veteran's claim 
for a higher initial rating for left hip bursitis, the RO has 
issued a statement of the case and a supplemental statements 
of the case that do not explicitly reflect consideration of 
the propriety of the initial rating, or include discussion of 
whether "staged rating" would be appropriate in the 
veteran's case.  However, the Board does not consider it 
necessary to remand the claim to the RO for issuance of a 
statement of the case on this issue.  This is because the 
claims folder reflects consideration of additional evidence 
in light of the applicable rating criteria at various points 
during the appeal, resulting in the decisions to grant a 10 
percent evaluation from the date of the claim.  Thus, the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" is appropriate; thus, the Board finds that 
another remand would not be productive, as it would not 
produce a markedly different analysis on the RO's part, or 
give rise to markedly different arguments on the veteran's 
part.

Furthermore, via various RO correspondence, to include the 
July 2001 letter, which instructed the veteran to provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
outstanding VA treatment records, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that, as regards the claims for higher 
evaluations, all necessary development has been accomplished.  
The veteran and his representative provided argument in 
statements and a hearing transcript was associated with the 
claims file.  VA outpatient treatment records have been 
associated with the claims file, and, as indicated above, the 
RO has sought authorization to obtain any outstanding private 
outpatient treatment records.  The veteran was afforded VA 
examinations in September 1998, July 1999 and April and 
August 2002.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.






II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the question involves the initial 
rating assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  





III.  Rating in Excess of 20 Percent for Lumbar Disc Disease 
with Arthritis 

A.  Background

Service connection for low back syndrome was granted by a 
rating action dated in December 1973.  The appellant is 
currently in receipt of a 20 percent evaluation for his 
disability characterized as lumbar disc disease with 
arthritis.  In August 1998, the veteran claimed entitlement 
to an increased rating for his service-connected lumbar 
disability.  

The veteran underwent VA examination in July 1999, at which 
time he complained of low back pain, increased with walking 
more than 100 yards.  The pain radiated into his left lower 
extremity.  However, this improved with the use of a shoe 
lift and an exercise program.  On physical examination, he 
was able to flex from 0 to 90 degrees and extend from 0 to 20 
degrees on the right and 0 to 10 degrees on the left.  He 
could rotate from 0 to 40 degrees on the right and from 0 to 
30 degrees on the left.  Straight leg raising was negative 
bilaterally.  However, he did have some scoliosis with 
convexity to the left, and absent right ankle jerk.  X-rays 
showed degenerative joint disease on all levels.  The 
diagnosis was low back pain with absent right ankle jerk.  

A March 2001 VA orthopedic clinic note reflects the veteran's 
complaint that his back pain was gradually growing more 
severe.  The examiner noted that his lumbar curve was 
flattened with marked loss of normal motion.  Pain with 
motion was present.  However, there was no evidence of any 
neurological deficit.  Straight leg raising was to 90 degrees 
with no radicular pain.  

During a VA examination in April 2002, the veteran reported 
low back pain that would occasionally extend down into the 
right or left buttock.  He was able to touch his toes and 
extend to 30 degrees.  Left and right lateral bending was 
full without limitation.  The examination did not reveal any 
neurological deficits.  An x-ray examination of the lumbar 
spine showed severe fact arthropathy with moderate 
spondylosis.  There was moderate L3, L4-5 and L5-S1 disk 
space narrowing with mild levoscoliosis.  

During a VA examination in August 2002, the veteran reported 
that his knee and back condition prevented him from walking 
for more than 100 yards without pain and fatigue.  
Examination of his lumbar spine revealed a significantly 
decreased lordosis of the spine but no paraspinal muscle 
spasms.  There was some mild tenderness.  He produced active 
range of motion to 80 degrees, with 10 degrees of extension 
and 15 degrees of right and left lateral flexion.  The 
assessment was mechanical low back that limited walking due 
to pain and fatigue.   

B.  Analysis

The veteran's service-connected low back disability 
historically has been rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5293. 

Diagnostic Code 5010 pertains to traumatic arthritis.  
Traumatic arthritis is, in turn, rated as degenerative 
arthritis under Diagnostic Code 5003, which is rated on the 
basis of limitation of motion for the specific joint 
involved.  Limitation of motion of the lumbar spine is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which provides that slight limitation of motion warrants a 10 
percent evaluation, moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation, while a 40 
percent evaluation requires severe limitation of motion.  Id. 

Diagnostic Code 5293 pertains to intervertebral disc 
syndrome.  The rating criteria of Diagnostic Code 5293 were 
changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  When a governing law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria (see February 2003 supplemental statement of 
the case), there is no due process bar to the both also 
consider the former and revised criteria, applying the more 
favorable result, if any.  

Under the former criteria of Diagnostic Code 5293, a 20 
percent rating was warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation was 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, warranted a 60 percent 
evaluation.  Id.

Under the revised criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. 38 U.S.C.A. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

The notes for new Diagnostic Code 5293 provide that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 

Other pertinent rating criteria for evaluating chronic 
orthopedic manifestations of the low back include 38 C.F.R. § 
4.71a, Diagnostic Code 5295 that provides that a 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.

Additionally, orthopedic manifestations may be evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, pertaining to 
limitation of motion of the lumbar spine, and as set forth 
above.  

Finally, chronic neurologic manifestations are evaluated on 
the basis of incomplete or complete paralysis of the 
peripheral nerves.  See, 38 C.F.R. § 4.124a, Diagnostic Codes 
8510-8540.  

The Board observes that the veteran's service-connected low 
back disability has primarily been manifested by complaints 
of pain, reduced range of motion and evidence of activity 
restrictions.  The veteran has indicated that his low back 
bothers him on a daily basis with increased complaints after 
any distance walking.  

The evidence reflects, however, that he can still flex his 
back between 80 and 90 degrees.  There is no evidence of 
muscle spasm or evidence that the disability produces severe 
recurring attacks.  Additionally, although there are 
diagnostic findings of degenerative disc disease, and 
findings of absent right ankle jerk in August 1999, the 
current evidence does not show that the veteran has any 
significant objective or subjective neurological complaints 
or symptomatology, to include radiculopathy, and no 
neurologic deficit has been clinically indicated.  Thus, the 
Board finds that, under the former Diagnostic Code 5293, the 
veteran does not exhibit any persistent symptoms compatible 
with more than moderate intervertebral disc syndrome for 
which a 20 percent disability evaluation is warranted. 

As to the revised Diagnostic Code 5293, it is not shown that 
during any recent 12-month period, there have been any 
"incapacitating episodes" associated with the lumbar spine 
as defined by the regulation, as it is not demonstrated that 
any ongoing treatment has been sought in this regard.  In 
view of such, it may be concluded that any such 
incapacitating episodes associated with the service-connected 
disability have not totaled at least four weeks, and would 
not support a 40 percent rating in this respect.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).  

Additionally, the Board has considered whether combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations would result in the higher evaluation.  In 
this regard, while the veteran has manifestations of back 
pain with moderate limitation of motion, there was no 
evidence of muscle spasms or marked limitation of forward 
bending.  Thus, the evidence does not support the assignment 
of greater than a 20 percent evaluation under Diagnostic 
Codes 5292 or 5295.  Furthermore, current evaluations do not 
show evidence of neurological manifestations.  Accordingly, 
combining separate evaluations of chronic orthopedic and 
neurologic manifestations would not result in the higher 
evaluation.  

The Board has considered whether a higher evaluation is 
warranted in light of the factors noted in 38 C.F.R. §  4.40 
and 4.45 and DeLuca.  The veteran undoubtedly experiences 
pain in the low back, and there is a showing that the 
veteran's low back in combination with his service-connected 
knee disability results in fatigability after periods of 
walking.  The most recent VA examiner indicated that the 
veteran's walking is limited due to pain and fatigue.  
However, these factors are already contemplated in the 
assignment of the current 20 percent evaluation, and thus, 
provide no basis, alone, for assignment of any higher 
evaluation under any pertinent diagnostic code.  The Board 
also notes that there is no evidence of weakened movement, 
incoordination, swelling, deformity or atrophy of disuse.  As 
such, the Board finds no basis for assignment of any higher 
evaluation based on any of the factors noted in sections 4.40 
and 4.45 and DeLuca.   

Additionally, the Board finds that there is no showing that 
the lumbar back disability is so exceptional or unusual to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this 
regard, while the veteran is unemployed, there is no evidence 
that the low back disability would result in marked 
interference with employment (beyond that contemplated in the 
current 20 percent evaluation).  There also is no evidence 
that the low back disability warrants frequent periods of 
treatment, much less, hospitalization, or that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the procedures for assigning 
a higher evaluation under 38 C.F.R. § 3.321(b)(1) are not 
invoked.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that a 
rating greater than the currently assigned 20 percent for 
lumbar disc disease disability is not warranted, and that the 
claim for an increased rating must therefore be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  Bursitis of the Left Hip

A.  Background

As noted, the September 1998 rating decision granted service 
connection for bursitis of the left hip, effective since 
August 27, 1998.  Initially, a zero percent evaluation was 
assigned.  However, in September 1999, the evaluation was 
increased to 10 percent, effective since August 27, 1998.  

During a VA examination in September 1998, the veteran 
reported that his left hip pain was progressively worsening 
over the last 10 to 15 years.  The pain made it difficult to 
ambulate any great distance.  He walked with a shuffling 
antalgic gait.  He was able to flex his left hip to 120 
degrees and produced abduction to 45 degrees without pain.  
He showed minimal tenderness to palpation over the left 
greater trochanter.  The assessment was bursitis of the left 
hip.  

During a VA examination in July 1999, the veteran reported 
that walking aggravates his hip pain.  The pain was chiefly 
in the left buttocks area.  The veteran could flex his left 
hip from 0 to 100 degrees.  He could extend from 0 to 10 
degrees.  Adduction was to 15 degrees and abduction was from 
0 to 30 degrees.  An x-ray examination showed very minimal 
degenerative changes of the hip.  There was no evidence of 
vascular necrosis, subchondral eburnation or deformity of the 
femoral heads.  Joint spaces were maintained and the pelvic 
ring was intact.  

Associated VA outpatient treatment records show treatment for 
the veteran's service-connected knee and back disabilities 
with only scattered references to any hip condition.  

During an April 2002 VA examination, the veteran reported 
that his right knee was his primary disability.  The examiner 
noted that he had an abnormal gait secondary to his knee.  He 
denied any groin pain or thigh pain.  He reported pain mainly 
in his back that would occasionally extend down into the 
right or left buttock.  Physical examination showed no 
neurological deficits.  He could touch his toes and extend 30 
degrees.  Left and right lateral bending was full without 
limitation.  Rotation of his pelvis did not increase his 
pain.  He could perform 30 degrees of internal rotation of 
the hip and 60 degrees of external rotation.  An x-ray 
examination of the pelvis showed mild degenerative changes.  
There was exhuberant bone formation along the left side of 
the L5-S1 facet and mild degenerative changes of the SI 
joints.  The examiner opined that veteran's hip joint was not 
really a problem for him.  Rather, his primary problem was 
his back disability.  

B.  Analysis

The veteran's left hip disability has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5251-5019.  Diagnostic Code 5019 pertains to bursitis.  
Bursitis is, in turn, rated as degenerative arthritis under 
Diagnostic Code 5003, which is rated on the basis of 
limitation of motion for the specific joint involved.  When 
limitation of motion under the appropriate diagnostic code is 
noncompensable, a rating of 10 percent is for application, 
provided that there is x-ray evidence of degenerative 
arthritis.  

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction from zero to 45 degrees.  38 
C.F.R. § 4.71, Plate II.  

As for the rating criteria pertinent to limitation of motion 
of the thigh, Diagnostic Code 5251 provides for a 10 percent 
evaluation where extension of the thigh is limited to 5 
degrees.  Under Diagnostic Code 5252, where flexion of the 
thigh is limited to 45 degrees, a 10 percent evaluation is 
warranted.  Limitation to 30 degrees will be evaluated as 20 
percent disabling, and limitation to 20 degrees will be 
evaluated as 30 percent disabling.  A 40 percent evaluation 
is warranted for limitation of thigh flexion to 10 percent.  

Under Diagnostic Code 5253, a 10 percent evaluation is 
assigned where there is limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees, 
or limitation of adduction such as to prevent the crossing of 
the legs.  Limitation of abduction with motion lost beyond 10 
degrees warrants a 20 percent evaluation.

Medical evidence dated since the effective date of the grant 
of service connection reflects that the veteran's left hip 
disability has been manifested primarily by pain, 
fatigability and minimal, if any, limitation of motion.  
However, these symptoms, collectively, have not resulted in 
more than the slight overall limitation of motion 
contemplated in the assigned 10 percent rating.  In this 
regard, the Board acknowledges that abduction of the left hip 
was somewhat limited upon VA examination in July 1999.  
However, the veteran showed full motion of the hip without 
pain upon VA examination in September 1998.  Additionally, on 
VA examination in April 2002, there were no complaints or 
clinical findings of a hip disability.  Therefore, even with 
consideration of the factors noted sections 4.40 and 4.45 and 
DeLuca, the evidence does not support an assignment of more 
than the initial 10 percent rating for limitation of motion 
at any point since the August 1998 effective date of the 
grant of service connection. 

The Board has also considered whether a higher initial 
evaluation is assignable under any other diagnostic code.  
However, in the absence of evidence of ankylosis, a flail hip 
joint, or impairment of the femur, there is no basis for 
evaluation of the disability under Diagnostic Codes 5250, 
5254 or 5255, respectively.  

Accordingly, there is no basis for assignment of a higher 
initial schedular evaluation of the left hip.  Additionally, 
the Board notes there is no showing, at any stage since the 
effective date of the grant of service connection, that the 
service-connected left hip disability, alone, has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this 
regard, the disability at issue has not been objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In fact, the April 2002 VA orthopedic examination 
included that examiner's opinion that the veteran's left hip 
was not really an issue for him.  In the absence of evidence 
of such factors as those outlined above, the procedures for 
assignment of any higher evaluation on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1) are not invoked.  See 
Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

Therefore, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the preponderance of the evidence is 
against the claim for a higher initial evaluation for the 
left hip disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.103; Gilbert, 1 Vet. App. at 55-57.  As the current 10 
percent evaluation represents the greatest degree of 
impairment shown since the effective date of the grant of 
service connection, there is no basis for staged rating, 
pursuant to Fenderson. 






ORDER

A rating greater than 20 percent for lumbar spine disc 
disease with arthritis is denied.  

An initial rating in excess of 10 percent for bursitis of the 
left hip is denied.  


REMAND

In December 1999, the veteran contended that his service-
connected disabilities rendered him unemployable.  He 
reported that he had a college education and had last worked 
in 1994 as a golf shop manager at a local country club.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

The veteran is service-connected for the following 
disabilities: unstable right knee with deformity of joint and 
traumatic arthritis, 50 percent; lumbar spine disk disease 
and arthritis, 20 percent; atrophy right thigh, Muscle Group 
XIV, 10 percent; bursitis, left hip, 10 percent.  His 
combined evaluation for compensation purposes, since August 
27, 1998, is 70 percent.  

In this case, while the veteran's service-connected 
disabilities meet the schedular criteria for the assignment 
of a total disability evaluation, there is little evidence to 
show that the service-connected disabilities cause the 
veteran to be unemployable.  However, the veteran has never 
been afforded a VA examination that addresses his functional 
and industrial impairment caused by his service-connected 
disabilities.  

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that a 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532  
(1994).  When a TDIU claim is presented, a VA examining 
physician should generally address the extent of functional 
and industrial impairment from the veteran's service- 
connected disabilities.  Gary v. Brown, 7 Vet. App. 229  
(1994); see Martin (Roy) v. Brown, 4 Vet. App. 136 (1993).   
The Board has a duty to supplement the record by obtaining an 
examination that includes an opinion on what effect a 
veteran's service-connected disability has on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

Therefore, to afford the veteran due process and ensure that 
the duty to assist the veteran has been satisfied, this 
matter must be remanded for such additional development.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the record any notice(s) of the examination sent to him.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The RO should arrange for the veteran 
to undergo VA orthopedic examination at 
an appropriate facility.    The entire 
claims file must be made available to the 
physician designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis. 

After examination of the veteran, 
consideration of his documented medical 
history and credible assertions, , the 
examiner should render an opinion as to 
whether (notwithstanding the veteran's 
age, current unemployment and/or the 
presence and impact of any nonservice-
connected disabilities), it is at least 
as likely as not that the veteran's 
service-connected disabilities 
(specifically, the unstable right knee 
with deformity of joint and traumatic 
arthritis; lumbar spine disk disease and 
arthritis; atrophy right thigh, Muscle 
Group XIV; and bursitis, left hip) are 
sufficiently severe to, collectively, 
render him unable to obtain or retain 
substantially gainful employment.  

The complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth in a printed (typewritten) 
report.

2.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the record any 
notice(s) of the examination sent to him.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet.  
App. 268 (1998).

4.  After completion of the requested 
action, and any other notification and/or 
development action deemed warranted, the 
RO should readjudicate the veteran's 
claim for a TDIU each on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority.  The RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.

5.  If the benefits sought continue to be 
denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include 
citation to any additional legal 
authority considered, discussion of all 
pertinent evidence and legal authority, 
and clear reasons and bases for the RO's 
determinations) and afford them the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


